DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I:  A printing apparatus comprising: 
a head unit including: 
two first heads each has a nozzle surface having a nozzle group area in which a nozzle group configured to perform a printing on a medium is formed, the two heads being arranged with a gap in a crossing direction crossing a conveyance direction in which the medium is conveyed; and 
a second head which has a nozzle group configured to perform the printing on the medium, and which is arranged, in the conveyance direction, downstream of the two first heads; 
a support unit which is arranged to face the head unit, and which has a support surface configured to support the medium; and 
a sensor arranged between a first virtual line extending in the conveyance direction so as to pass an end of the nozzle group area, of one of the two first heads, defined on a side of other of the two first heads and a second virtual line 

Species II:  A printing apparatus comprising: 
a head unit including: 
a single first head which has a nozzle surface having a nozzle group area in which a nozzle group configured to perform a printing on a medium is formed, and 
a second head which has a nozzle group configured to perform the printing on the medium, and which is arranged, in a conveyance direction in which the medium is conveyed, downstream of the first head; 
a guide mechanism which is arranged, in the conveyance direction, upstream of the head unit, and which is configured to perform positioning of the medium in a width direction with two guide plates arranged to face each other; 
a support unit which is arranged to face the head unit, and which has a support surface configured to support the medium; and 
a sensor arranged between a virtual line extending in the conveyance direction along a surface of one of the two guide plates without passing the first head, and an end of the nozzle group area of the first head defined on a side of the virtual line, and arranged in the conveyance direction, upstream of the nozzle 

The species are independent or distinct because each contains subject matter that is not shared by the other species, creating a separate embodiment and requiring a separate search.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853